Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the application claims filed / dated August 11, 2021.  Claims 1-41 are presented for examination.


Allowable Subject Matter

The numbering of original claims 1-41 is maintained. No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:
The Office has deemed Applicant’s originally-filed claim(s) dated August 11, 2021 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of a computing devices comprising a user interface, a network interface and at least one processor configured to: “while connected to a secure wireless network for exchanging digital data packets that is defined by one or more network devices: receive, via a graphical user interface (GUI) associated with an application for controlling one or more playback devices, user input indicating a user selection of a playback device to be set up for operation on the secure wireless network; and receive a first set of one or more messages collectively indicating that the playback device is available for setup; after receiving the user input and receiving the first set of one or more messages, transmit a response to the first set of one or more messages that facilitates establishing an initial communication path with the playback device, wherein the initial communication path with the playback device does not traverse any of the one or more network devices…” as well as the feature(s) of “transmitting, to the playback device via the initial communication path, a second set of one or more messages collectively comprising network configuration parameters for the secure wireless network…; after transmitting the second set of one or more messages collectively comprising the network configuration parameters…detecting an indication that the playback device has connected to the secure wireless network; and after detecting the indication, transition from communicating with the playback device via the initial communication path to communicating with the playback device via the secure wireless network — and independent claim 1 (and similarly independent claims 25, 30 and 31) is accordingly considered patentable over prior art. 

The Office has considered and deemed Applicant’s originally-filed claims distinguishable over prior art, as there appears to be no prior art rejection that reasonably and fully discloses all the features and limitations of independent claim 1, as currently recited.  The Office also notes for the record that the closest prior art reference(s) found considered for possibly rejecting independent claim 1 (Ayyagari et al, US Pat Publication 20020176366 A1), either individually or in combination, fails to reasonably disclose the claim as a whole. 
receive a first set of one or more message collectively indicating that the playback device is available for setup; after receiving the user input and receiving the first set of one or more messages, transmit a response to the first set of one or more messages that facilitates establishing an initial communication path with the playback device, wherein the initial communication path with the playback device does not traverse any of the one or more network devices, and transmit, to the playback device via the initial communication path, a second set of one or more messages collectively comprising network configuration parameters for the secure wireless network, wherein the network configuration parameters comprise an identifier of the secure wireless network and security information for the secure wireless network; after transmitting the second set of one or more messages collectively comprising the network configuration parameters…’as well as the feature(s) of “detecting an indication that the playback device has connected to the secure wireless network; and after detecting the indication, transition from communicating with the playback device via the initial communication path to communicating with the playback device via the secure wireless network.

The Office further notes that the claims of the instant application are considered allowable generally for the same rationale give to related application 17/018,401 (filed January 17, 2020, now Patent 11,025,506)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451